Citation Nr: 9912674	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-51 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, tinnitus, lumbosacral strain with degenerative disc 
disease (DDD), trench mouth, and myopia/presbyopia.

2.  Entitlement to service connection for asbestos poisoning, 
claimed as secondary to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

The Board of Veterans' Appeals (Board) notes that at the time 
of the veteran's hearing before a member of the Board at the 
regional office (RO) in January 1999, the veteran submitted 
additional documents which had not been initially reviewed by 
the RO, and that were pertinent to the claims for service 
connection for bilateral hearing loss, tinnitus, lumbosacral 
strain with DDD, and asbestos poisoning, claimed as secondary 
to asbestos exposure.  Consequently, the Board finds that 
these issues must be remanded as explained more fully below.  
As the Board does not find that these additional records are 
pertinent to the remaining issues on appeal, the Board finds 
that it may proceed to address the issues of entitlement to 
service connection for trench mouth and myopia/presbyopia.


FINDINGS OF FACT

1.  Disability associated with trench mouth was not shown in 
service and is not currently shown.

2.  An eye disorder for which compensation benefits are 
provided was not shown in service and is not currently shown; 
refractive error shown in service and at present is not a 
disorder for which compensation benefits are provided.


CONCLUSION OF LAW

The claims for service connection for trench mouth and 
myopia/presbyopia are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

The enlistment examination in September 1942 revealed no 
relevant complaints, findings, or medical history with 
respect to the veteran's mouth, and examination of the eyes 
indicated that the veteran's eyesight was 17/20 on the right 
and 7/20 on the left.  In addition, binocular vision was 
noted to be 15/20 and color perception was indicated as good.  

Service medical records further reflect that examination of 
the eyes and mouth revealed normal findings in September 
1943.  At the time of service separation in October 1945, 
examination of the eyes revealed that eyesight was 10/20 on 
the right and 7/20 on the left.  Binocular vision was 16/10.  
Color perception was normal, and there was no indication of 
any disease or anatomical defects.  Defective vision was 
included within the summary of defects based on 10/20 on the 
right and 7/20 on the left.  Although missing teeth were 
noted at 17 and 32, there was no indication of disease and 
examination of the tongue, palate, teeth, gums, pharynx, 
larynx and tonsils was found to reveal negative findings.

A private medical report from Dr. G., dated in November 1976, 
notes that physical examination of the head and eye revealed 
normal findings.

Private medical records from P. F. H. Center reflect that in 
January 1987, the veteran complained of dizziness, and 
examination of the head and eyes revealed normal findings.

December 1993 VA consultation indicated that the veteran wore 
corrective lenses and there was no finding of any mouth 
disorder.  September 1994 private consultation at the 
University of Arizona Medical Center also revealed no 
abnormalities with respect to the eyes or head.

December 1994 VA consultation reflected that the veteran 
complained of dryness in his mouth that the examiner believed 
was probably related to certain medication.

VA visual examination in January 1995 revealed that the 
veteran reported a history of wearing glasses for the 
previous 50 years but no history of eye diseases.  
Examination of the eyes revealed eyesight of 20/25 with 
correction bilaterally.  Fields were noted to be full to 
confrontation and there was full ocular rotation.  Corneas 
were clear and pupils were reactive.  There was mild nuclear 
sclerosis of the lenses and vitreous was indicated to be 
clear bilaterally.  Discs were noted to have good color and 
small cups and there was no visible retinopathy.  The 
impression was myopia and presbyopia bilaterally.

VA outpatient records from October 1995 reveal that two small 
cysts were removed, and that they were believed to be minor 
salivary cysts.

A VA hospital discharge summary from March 1996 reflects that 
examination of the head and eyes revealed no abnormalities 
with respect to the eyes and a small salivary cyst in the 
upper lip near the mid line.  A VA hospital discharge summary 
from April 1996 also did not reveal any abnormalities of the 
eyes or head.

At the veteran's hearing before a traveling member of the 
Board in January 1999, the veteran indicated that when he 
went into the service, he did not have to wear glasses 
(transcript (T.) at p. 4).  At the time of service 
separation, however, he was wearing glasses and service 
medical records revealed a variation between his eyesight at 
the beginning of service and at the end (T. at p. 4).  
Towards the end of his service, the veteran indicated that 
while temporarily in Brisbane, Australia, he experienced 
soreness in his mouth for which he was treated over a period 
of ten days (T. at p. 14).  At that time, there was a 
diagnosis of trench mouth, but this was not contained within 
the veteran's service medical records (T. at p. 14).  He 
believed that sometime in the 1970's, a dentist told him that 
his loss of teeth was related to the episode of trench mouth 
in the service, but the veteran did not believe that this 
dentist ever put such an opinion in writing (T. at pp. 15-
16).  He also indicated that no other dentist or doctor had 
indicated that he currently had problems related to the 
trench mouth episode he had in service (T. at p. 16).


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  The Court has also held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was "noted" 
during service or an applicable presumption period; (b) 
evidence showing post-service continuity of nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, supra.  Alternatively, 
service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Ibid.  

The Board has reviewed the record as to the claims for 
service connection for trench mouth and myopia/presbyopia, 
and first notes that the veteran's evidentiary assertions are 
sufficient and competent to establish that he experienced 
symptoms related to his mouth and vision during service, and 
that this evidence may be sufficient to satisfy the second 
element of a well-grounded claim.  The record does not 
demonstrate, however, that the veteran has met his burden as 
to the other two elements of a well-grounded claim.

With respect to the claim for service connection for trench 
mouth, the record does not reveal a current diagnosis of a 
disability associated with trench mouth, and in this regard, 
it is clear that a fundamental element of a well-grounded 
claim is competent evidence of "current disability" 
(medical diagnosis).  Rabideau v. Derwinski, supra; Brammer 
v. Derwinski, supra.  The Board additionally finds that 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case as to the claim for service connection for trench 
mouth and therefore element one is not satisfied as to this 
claim.

With respect to the veteran's claim for service connection 
for myopia/presbyopia, the Board notes that the record does 
indicate that the veteran's eyesight went from 17/20 to 10/20 
defective visual acuity on the right during active service, 
and he was noted to have defective vision at discharge.  In 
addition, January 1995 VA visual examination revealed a 
diagnosis of myopia/presbyopia.  With respect to myopia, 
presbyopia and any other error of refraction in the eyes, the 
Board notes that refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to entitlement to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (1998); Parker v. Derwinski, 1 
Vet. App. 522, 523 (1991).  Therefore, service connection may 
not be granted for these types of conditions.  In addition, 
there is no diagnosis with respect to the veteran's eyes 
other than myopia/presbyopia.  Thus, "disability" for VA 
compensation benefit purposes is also not shown to be present 
in this case as to the claim for service connection for 
myopia/presbyopia.  An error of refraction is not a disease 
or injury for which compensation benefits are provided, and 
thus any claim for service connection for this type of 
disability would also fail on the basis of a lack of legal 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Alternatively, the Board finds that these claims are also not 
well grounded due to the lack of evidence to satisfy element 
three, a nexus between a current eye disorder for which 
compensation benefits are provided, a current disability 
associated with trench mouth, and disease or injury in 
service.  The only evidence advanced to support the existence 
of this element of a well-grounded claim on the facts of this 
case is the evidentiary assertions of the veteran.  See 
Caluza v. Brown, supra.  However, the Court has said that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that any current disorder of 
the eyes or disability associated with trench mouth is 
related to certain symptoms the veteran experienced in 
service, carries no weight.  See Espiritu v. Derwinski, 
supra.

As for the medical evidence of record, there is no medical 
evidence that offers an etiology for any current disability 
associated with trench mouth or any current eye disorder.  
There is no current medical diagnosis of an eye disorder for 
which compensation benefits are provided or disability 
associated with trench mouth of record.  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.  In this regard, 
based on the analysis set forth by the Court in Savage 
concerning when lay evidentiary assertions can well ground a 
claim on the basis of chronicity or continuity of symptoms, 
while the appellant is competent to describe manifestations, 
he is not competent to causally link those manifestations of 
an underlying disability, unless the disability itself is one 
that a lay party can perceive.  Id. at 495-97.  An eye 
disorder for compensation purposes and disability associated 
with trench mouth are not subject to lay observation.  
Therefore, the Board concludes that lay testimony or 
statements can not establish these disabilities.  In summary, 
the Board finds that the veteran's claims are clearly not 
well grounded in that they lack the requisite medical 
evidence to establish current disability and/or the requisite 
medical evidence to establish "nexus" between current 
disability and service.  Caluza v. Brown, supra.


ORDER

The claims for service connection for trench mouth and 
myopia/presbyopia are denied as not well grounded.





REMAND

As was noted previously, at the time of the veteran's hearing 
before a member of the Board at the RO in January 1999, the 
veteran submitted additional documents which had not been 
initially reviewed by the RO, and that were pertinent to the 
claims for service connection for bilateral hearing loss, 
tinnitus, lumbosacral strain with DDD, and asbestos 
poisoning, claimed as secondary to asbestos exposure.  
Consequently, the Board finds that these issues must be 
remanded to give the RO its opportunity to initially consider 
this evidence pursuant to 38 C.F.R. § 20.1304(c) (1998).

In addition, in its review of the December 1994 VA spine 
examination report, the Board notes that the examiner 
requested X-rays of the back, and the results of these X-rays 
are not contained within the record.  It should be noted that 
records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, if 
the complete requested records are not available, the record 
should reflect an explanation of how records are maintained, 
why the search that was conducted constitutes a reasonably 
exhaustive search, and why further efforts are not justified.  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Board 
observes that it is not currently clear from the claims file 
as to whether these X-rays were ever obtained, and if so, 
whether the X-ray reports are still available for association 
with the claims folder.  Thus, the Board finds that further 
development in this regard is warranted.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The veteran should be given an 
opportunity to submit additional evidence 
or argument in support of his claims on 
appeal.

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for bilateral hearing loss, 
tinnitus, lumbosacral strain with DDD, 
and asbestos poisoning.  Any medical 
records other than those now on file 
pertaining to treatment for any of these 
disabilities should be obtained and 
associated with the claims folder, 
including but not limited to any VA X-ray 
reports pertaining to X-rays of the 
veteran's back taken in or about December 
1994.  

3.  If the development in (2) locates the 
X-rays apparently ordered in December 
1994, these should be referred to an 
appropriate examiner to review and 
indicate whether they would warrant any 
change in the diagnosis of findings at 
the time of the December 1994 
examination.  If the development in (2) 
discloses either that the X-ray studies 
were not performed, or that the reports 
of such studies can not now be located, 
the RO should take appropriate action to 
schedule a further VA examination of the 
back.  All indicated testing and studies 
should be performed.  This should include 
the recommended X-ray studies indicated 
in the December 1994 VA examination, 
unless the examiner provides an 
explanation as to why such studies are 
not medically warranted.  

4.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, tinnitus, 
lumbosacral strain with DDD, and asbestos 
poisoning, claimed as secondary to 
asbestos exposure, based upon a review of 
all of the relevant evidence, to include 
the recently received evidence which was 
provided by the veteran's at the time of 
his hearing before a member of the Board 
in January 1999.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

